Citation Nr: 0108118	
Decision Date: 03/20/01    Archive Date: 03/26/01

DOCKET NO.  00-04 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for postoperative status, 
lumbar laminectomy, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1960 to 
November 1962.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a October 
1999 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio, which continued 
a 10 percent rating.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  The veteran's service connected postoperative status, 
lumbar laminectomy, is currently productive of complaints of 
occasional back ache and pain, with no specific flare-ups; 
objective findings include flexion to 90 degrees, as well as 
extension, bending, and rotation to 35 degrees; there is no 
clinical evidence of moderate or severe recurring attacks of 
intervertebral disc syndrome, muscle spasm, moderate 
limitation of motion of the lumbar spine, or ankylosis of the 
lumbar spine.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 10 
percent for postoperative status, lumbar laminectomy, have 
not been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. § 3.321, Part 4, including §  4.71a, 
Diagnostic Code 5293 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially claims that his service-connected 
postoperative status, lumbar laminectomy, should be rated 
higher than the current 10 percent rating.  Specifically, the 
veteran asserts that his back condition has progressively 
worsened over the years to the point of having trouble 
driving his car and walking.  In addition, the veteran has 
also later contended that he had not only moderate but severe 
recurring attacks of intervertebral disc syndrome.

Initially, the Board notes that effective November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 ("VCAA"), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law sets forth requirements for assisting a 
claimant in developing the facts pertinent to his or her 
claim.  The Board finds that while this law was enacted 
during the pendency of this appeal, and thus, has not been 
considered by the RO, there is no prejudice to the veteran in 
proceeding with this appeal, as the requirements for the VCAA 
have already been met.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (when the Board addresses a matter not 
addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the veteran).  In that regard, the Board finds 
that the veteran was provided adequate notice as to the 
evidence needed to substantiate his claim, and the RO made 
satisfactory efforts to ensure that all relevant evidence had 
been associated with the claims file.  Moreover, the claims 
file appears to contain all relevant service medical records 
and the veteran was afforded a VA examination, as recent as 
September 1999.  While the Board notes the veteran's 
contentions that he was not provided an "adequate 
examination", the Board finds that the September 1999 
examination is adequate for the purposes of this appeal.  For 
example, the VA examination contained a medical history 
provided by the veteran, a physical examination, and 
radiology report.  There is no indication in the file that 
there are additional relevant records that have not yet been 
associated with the claims file.  As such, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claim.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or maligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.  

A brief review of the history of this appeal reveals that in 
a January 1963 rating decision, the veteran was granted 
service connection for postoperative status, lumbar 
laminectomy, and a 10 percent disabling rating was assigned 
from November 1962.  Service connection was based on service 
medical records that showed the veteran underwent surgery in 
July 1961 on his lumbar spine.  The rating was also based on 
a December 1962 VA examination which diagnosed the veteran as 
having residuals of a laminectomy for intervertebral disc, 
manifested by impaired patellar and Achilles reflex, left, 
and some slight difficulty with straight leg raising, left.   
In August 1998, the veteran submitted a request for an 
increased rating. In an October 1999 rating decision, the RO 
continued the 10 percent disabling rating.  The veteran 
disagreed with the 10 percent rating, and initiated this 
appeal

The veteran was afforded a VA examination in September 1999.  
At the time of the examination, the veteran indicated that he 
had been doing very well over the past forty (40) years, 
although he currently complained of occasional ache and pain 
in his back.  He indicated that if he did any heavy lifting 
or bending, his back bothered him.  He noted no specific 
flare-ups.  He did not need a cane or brace for his back.  He 
further indicated that he was retired and could do normal 
daily activities.  Upon physical examination, the veteran was 
found to have some slight tenderness across the back, but 
tenderness and soreness were better over the sacroiliac joint 
and paraspinous muscle.  There were no spasms or other 
deformities noted.  Forward flexion was to 90 degrees; the 
veteran could extend, bend, and rotate his spine to 35 
degrees with pain just at the extremes.  He was able to raise 
on his toes, but not on his heels.  The radiological report 
revealed degenerative changes.  Specifically, there was no 
acute compression fracture or subluxation, some hypertrophic 
changes involving L1, 4, and 5 with narrowing of the L5-S1 
intervertebral disc space.  The visualized pedicles and 
transverse processes were preserved, and some vascular 
calcifications were apparent.  He was diagnosed with residual 
postoperative hernial lumbar disc.

The veteran's postoperative status, lumbar laminectomy, is 
currently assigned a 10 percent rating pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5293, which prescribes a 10 
percent rating for mild intervertebral disc syndrome.  A 20 
percent rating is assigned for moderate, recurring attacks of 
intervertebral disc syndrome; a 40 percent rating requires 
severe, recurring attacks, with intermittent relief.  A 60 
percent rating, the highest rating under DC 5293, requires 
evidence of pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, and little intermittent relief.  
38 C.F.R. § 4.71a, DC 5293.

Considering the evidence of record, summarized in pertinent 
part above, and in light of the applicable laws and 
regulations, the Board finds that the veteran's 
symptomatology in connection with his postoperative status, 
lumbar laminectomy, more closely approximates the criteria 
for the currently assigned 10 percent rating, and an 
increased disability rating is not warranted at this time.  
In this regard, medical evidence of record shows that upon 
examination by the VA in September 1999, the veteran 
presented with subjective complaints of an occasional ache 
and pain in his back.  The examination was negative for any 
findings of flare-ups or recurring attacks of intervertebral 
disc syndrome, moderate or severe.  Objective clinical 
findings revealed that the veteran was able to flex to 90 
degrees; extend, bend, and rotate to 35 degrees with pain 
just at the extremes.

While the Board finds that the evidence supports the current 
10 percent rating, as discussed above, the objective clinical 
evidence of record does not show that the veteran meets the 
criteria contemplated for the next higher 20 percent 
evaluation. 38 C.F.R. § 4.71a.  The Board acknowledges the 
veteran's recent contentions of moderate to severe recurring 
attacks of intervertebral disc syndrome.  However, there are 
no clinical findings of moderate to severe recurring attacks 
of intervertebral disc syndrome, nor did the veteran present 
with the aforementioned subjective complaints upon 
examination in September 1999.  At the time of the 
examination, the veteran informed the examiner that he had 
been doing very well over the past 40 years, and the examiner 
also specifically noted that the veteran reported no specific 
flare-ups.  The Board acknowledges the veteran's complaints 
of aches and pain in his back, particularly upon heavy 
lifting or bending, as well as the objective findings of pain 
on extreme range of motion.  Nevertheless, the veteran 
reported in the examination that he was able to do normal 
activities, and he did not require a cane or a brace.  The 
Board finds that the veteran's pain is contemplated in the 
currently assigned 10 percent rating.  Moreover, the medical 
evidence, combined with the veteran's statements, does not 
show such additional functional loss that would more nearly 
approximate the criteria for a rating in excess of 10 percent 
for intervertebral disc syndrome under DC 5293.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206-07; See VAOPGCPREC 
36-97.

The Board has also considered whether the veteran may be 
entitled to a higher rating under other related diagnostic 
code provisions.  Under DC 5295, a 20 percent rating is 
assigned for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  Under DC 5292, a 20 percent rating 
requires moderate limitation of motion of the lumbar spine.  
As indicated earlier, the September 1999 VA examination 
revealed no muscle spasms and the veteran was able to flex to 
90 degrees; extend, bend, and rotate to 35 degrees.  There is 
no medical evidence that the veteran's disability manifests 
more than mild limited motion, so as to warrant a higher 
rating under DC 5292 or 5295.  Finally, under DC 5289, a 40 
percent rating is assigned for favorable ankylosis of the 
lumbar spine.  In the present case, there are no objective 
clinical findings of ankylosis, and there is no basis for a 
higher rating under DC 5289.  In short, the Board finds that 
the veteran's symptomatology most closely approximates the 
criteria for the currently assigned 10 percent rating under 
DC 5293, and there is no basis for a higher rating at this 
time.  38 C.F.R. § 4.71a.

In reaching the foregoing determination, the Board has 
considered the clinical manifestations of the veteran's 
postoperative status, lumbar laminectomy, and its effects on 
the veteran's earning capacity and ordinary activity.  See 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  In conclusion, the 
current medical evidence, as previously discussed, most 
closely fits within the criteria for the currently assigned 
10 percent disability evaluation.  Should the veteran's 
disability picture change in the future, he may be assigned a 
higher rating.  See 38 C.F.R. § 4.1.  At present, however, 
there is no basis for assignment of an evaluation other than 
those noted above.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable, and the increased rating claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, there is no evidence of record, nor does the veteran 
contend otherwise, that his postoperative status, lumbar 
laminectomy, has caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

The schedular criteria not having been met, the claim for 
entitlement to a disability rating in excess of 10 percent 
for postoperative status, lumbar laminectomy, is denied.



		
	L. HELINSKI
	Acting Member, Board of Veterans' Appeals



 

